Case 5:20-cv-00768-TJH-PVC Document 630 Filed 10/02/20 Page 1 of 3 Page ID #:14621
Case 5:20-cv-00768-TJH-PVC Document 630 Filed 10/02/20 Page 2 of 3 Page ID #:14622


     1         Pursuant to the parties’ stipulation and for good cause show, this Court
     2   hereby enters the following modifications to the modified preliminary injunction
     3   (ECF No. 596):
     4         1. The weekly testing required at page 12, paragraph 3 of the modified
     5            preliminary injunction shall continue on a weekly basis for four weeks,
     6            through October 26, 2020. The parties shall meet and confer and submit a
     7            proposal to the Court regarding the need, if any, for additional testing
     8            beyond that four-week period.
     9         2. The census required at page 12-13, paragraph 4 of the modified
    10            preliminary injunction need not identify all known medical conditions of
    11            class members, but only the following medical conditions, which are
    12            recognized by the CDC as being associated with an increased risk of
    13            severe illness from COVID-19 and/or covered by the Fraihat subclasses:
    14            obesity; serious heart conditions (including heart failure, coronary artery
    15            disease, or cardiomyopathies); sickle cell disease; cerebrovascular
    16            disease; cystic fibrosis; immunocompromised state from blood or bone
    17            marrow transplant, immune deficiencies, use of corticosteroids, or use of
    18            other immune weakening medications; neurologic conditions, such as
    19            dementia; smoking; and thalassemia; being over 55; pregnancy;
    20            cardiovascular disease (congestive heart failure, history of myocardial
    21            infarction, history of cardiac surgery); high blood pressure; chronic
    22            respiratory disease; diabetes; cancer; liver disease; kidney disease;
    23            autoimmune diseases; severe psychiatric illness; history of
    24            transplantation; and HIV/AIDS.
    25         3. Page 13, paragraph 7 of the modified preliminary injunction is hereby
    26            modified to provide that “all Adelanto staff shall endeavor to keep a 6
    27            foot social distance from each other and from detainees except where
    28            closer contact is essential to performing a job-related function.”

                                                  1
Case 5:20-cv-00768-TJH-PVC Document 630 Filed 10/02/20 Page 3 of 3 Page ID #:14623


     1         4. Page 13, paragraph 8 of the modified preliminary injunction is hereby
     2            modified to provide that that staff do not need to wear masks at Adelanto
     3            when eating, sleeping, or for medical reasons provided that staff shall
     4            endeavor to keep a 6 foot social distance from each other and from
     5            detainees while eating, sleeping, or attending to medical needs, unless
     6            closer contact is essential to performing a job-related function
     7
     8   Dated: October 2, 2020
                                               HONORABLE TERRY J. HATTER, JR.
     9                                         United States District Judge
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                  2
